Title: To Benjamin Franklin from [Gardoqui & Sons], 9 April [i.e., July] 1777
From: Gardoqui & fils
To: Franklin, Benjamin


Honoured Sir,
Bilbao the 9th. April [i.e., July] 1777.
In hopes of being able to advice you dayly the departure hence of the Brigg Success have suspended giving a punctuall repply to your allways Esteemed favour of the 31st May. Butt as poor Capt. Cabbott Gerrish was taken so ill that he could not proceed in her, not finding a proper person whom to entrust to the command of the Brigg, were obliged to remmain in the greatest perplexity and uneasiness, untill the 30th of last month. That luckly arrived to our address a small Sckooner fish loaden belonging to the Board of Warr at Boston and as found that Capt. John Harris who commanded her was a fitt person for the purpose, after no small pains we at last prevailed on him to take posetion of her, which haveing been effectted with the required formality of Endorzing Capt. Gerrish the bill of Loading to Capt. John Harris and mentioning the cause therein as well as in the rest of his shipping paipers; have the pleasure to informe you that she at last departted hence the 5th. Instant with a fine favourable wind, therefore hope that she will safely reach her desired port.
The Infermity agravatted so much on poor Capt. Gerrish that alltho he was constantly attended to by our best Doctors he expired on the 6th. Instant and hope his soul is in Comfort in Eternity.
We have also to informe you our haveing shipt on the same footting as before on Board the Sckooner Neptune Capt. Isaac Lee the articles mentioned in the within memorandum and she haveing sailed hence the 6th. Instant wish her most cordially a prosperous pleassing passage.
Observe that our very worthy mutuall freind Arthur Lee Esqr. had sott out for Germany therefore wishing him an agreable Journey we will most thankfully correspond with your goodself and would only be glad that we may be of any Service.
Since the Sckooner mentioned on the other side have arrived safe in this river to our address Four Vessells conductting about 18 to 1900 Casks of rice from South-Carolina and alltho they sailed from thence the begining of May have brought no news at all, and have only the pleasure to informe you that have disposed off about 600 Casks thereof for Exportation at 100 riales which is Equall to 25 livers per hundred.
We have now plenty of ships in the river and it is no small pitty that the orders are over, expecially as you must be sensible that most of the wantted Articles might be shipt from hence on as eassy if not eassier terms than from the Kingdome where you are; all those Vessells now in port we shall dispatch with Salt a Governo. We are with Esteem &c.
Benjamin Franklin Esqr.
